Per Curiam.
It was found by the court below, upon ample evidence, that the total amount of money actually advanced upon the mortgage was $3,002.02, and that the balance of the principal sum was made up of a twenty per cent discount, amounting to $1,400, plus a number of items consisting of obligations and indebtedness due to plaintiff from Philip Gersh individually, not from the Gersh Realty Corporation. The loan was made to the latter, and not to Philip and Rebecca Gersh. They were on the bond merely as guarantors. Satisfaction of the individual indebtedness of Philip Gersh does not constitute payment on a loan to the Gersh Realty Corporation. We are further of the opinion that the mortgage in question was not a mortgage made pursuant to a contract for a building loan within the meaning of section 22 of the Lien Law.* (McDermott v. Lawyers Mortgage Co., 232 N. Y. 336; Weaver Hardware Co. v. Solomovitz, 235 id. 321.) Certain findings of fact and conclusions of law are disapproved and reversed, and new findings and conclusions made accordingly. The judgment should be modified in accordance with the revised findings and as modified affirmed, without costs. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ. Judgment modified by reducing recovery, and as so modified affirmed, without costs of this appeal to either party. Certain findings of fact and conclusions of law reversed and new findings and conclusions made.

 Amd. by Laws of 1916, chap. 507. Since amd. by Laws of 1929, chap. 515, effective Oct. 1, 1929.— [Rep.